t c memo united_states tax_court terence k barnes and lynn a barnes petitioners v commissioner of internal revenue respondent docket no filed date terence k barnes and lynn a barnes pro_se lewis a booth ii for respondent memorandum findings_of_fact and opinion paris judge in a notice_of_deficiency dated date respondent determined deficiencies of dollar_figure and dollar_figure and accuracy-related_penalties under sec_6662 of dollar_figure and dollar_figure for petitioners’ and taxable years respectively after concessions the issues for decision are whether petitioners are entitled to deductions for unreimbursed employee_expenses for and for expenses_incurred by mr barnes to purchase and maintain clothing for his job whether petitioners are entitled to additional noncash charitable_contribution deductions of dollar_figure and dollar_figure for and respectively and whether petitioners are liable for sec_6662 accuracy-related_penalties for and findings_of_fact some of the facts are stipulated and are so found the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference petitioners resided in new york when the petition was filed unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure respondent has conceded that petitioners are not subject_to self- employment_tax on dollar_figure of other income for have substantiated dollar_figure and dollar_figure of unreimbursed employee_expenses for and respectively and are entitled to noncash charitable_contribution deductions of only dollar_figure for both and mr barnes began working as a salesman for ralph lauren corp ralph lauren in ralph lauren designs markets and distributes among other products men’s apparel such as polo shirts casual shirts t-shirts and sweatshirts sweaters dress shirts suits and sports coats and pants all of which are suitable for general or personal wear ralph lauren required all employees who worked in corporate sales positions to wear ralph lauren apparel while representing the company consequently mr barnes purchased ralph lauren shirts pants ties and suits the costs of which he deducted as unreimbursed employee_expenses on schedules a itemized_deductions of petitioners’ and jointly filed form sec_1040 u s individual_income_tax_return in petitioners moved from new jersey to new york city mr barnes testified that because petitioners’ living space in new york city was smaller than that of their new jersey apartment they donated clothing and household_items that they no longer needed to the salvation army petitioners made four separate noncash contributions to the salvation army in and four more in on each occasion petitioners obtained a donation receipt the donation receipts described petitioners’ contributions in as follows boxes of clothes and a file cabinet on april bags of clothes on november bags of clothes radio lamp mirror and pair of shoes on december and box of clothes and printer on december for the donation receipts described petitioners’ contributions as follows chairs plates china electronics bags of clothes and an ironing board on april printers stool picture frames ornaments and books on april a clothing rack clothes and household goods on april and clothing kitchen supplies and vases on may the donation receipts do not reflect the respective items’ fair market values at the time of donation or describe the items in further detail mr barnes presented to the court summary sheets purporting to list the items petitioners donated their purchase prices and their values at the time of donation some of the items on the summary sheets refer to specific items such as microwave iron and toaster while other items were grouped into a single general category such as designer clothing pants men’s jackets suits shirts shoes mr barnes testified that to determine the values of the items at the time of donation petitioners looked at the salvation army’s donation value guide -- which petitioner’s introduced as an exhibit--for some items and relied on their own experience to determine the resale value of the clothing items although the summary sheets list the total fair market values of all noncash items allegedly donated as dollar_figure and dollar_figure for and respectively petitioners claimed noncash charitable_contribution deductions of only dollar_figure and dollar_figure for and respectively many of the items listed on the summary sheets do not appear on the salvation army donation receipts for example petitioners’ summary sheet lists the following noncash contributions living room set iron toaster designer clothing bedding and pillows crate barrel kitchenware wall pictures luggage dishes television stand and refrigerator other than the clothing none of those items appear on the donation receipts petitioners have not provided any other documentation to match the information provided on the donation receipts or to establish the values of the items listed on the donation receipts for or respondent issued to petitioners a notice_of_deficiency dated date determining that mr barnes was not entitled to deduct as an unreimbursed employee expense the cost of purchasing and maintaining ralph lauren apparel petitioners were not entitled to a charitable_contribution_deduction in excess of dollar_figure for or and petitioners were liable for accuracy-related_penalties due to negligence under sec_6662 and b for and petitioners timely petitioned the court for redetermination opinion i burden_of_proof generally the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of showing the determinations are in error rule a 290_us_111 deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction or credit claimed on a return 503_us_79 292_us_435 generally a taxpayer must keep records sufficient to establish the amounts of income deductions credits and other items reported on his or her federal_income_tax return sec_6001 sec_1_6001-1 e income_tax regs under sec_7491 the burden_of_proof may shift to the commissioner if the taxpayer produces credible_evidence with respect to any relevant factual issue and meets other requirements petitioners did not argue for a burden shift under sec_7491 and the record does not establish that the prerequisites for a burden shift have been met therefore the burden_of_proof remains theirs ii unreimbursed employee_expenses sec_262 provides that a taxpayer generally cannot deduct personal living or family_expenses sec_162 however allows as a deduction all ordinary and necessary expenses paid_or_incurred in carrying on any activity that constitutes a trade_or_business an individual may be in the trade_or_business of being an employee see 54_tc_374 and in such a case ordinary and necessary expenses_incurred in the trade_or_business of being an employee are deductible under sec_162 91_tc_352 65_tc_862 generally expenditures_for the purchase and maintenance of clothing are nondeductible expenses within the meaning of sec_262 even though the clothing is worn by the taxpayer in connection with his trade_or_business see 8_tc_902 cross v commissioner tcmemo_1982_686 the court has established three criteria for the cost of clothing to be deductible as an ordinary and necessary business_expense the clothing is required or essential in the taxpayer’s employment the clothing is not suitable for general or personal wear and the clothing is not so worn 74_tc_1266 30_tc_757 mr barnes was required to wear ralph lauren clothing while representing the company ralph lauren clothing however is suitable for general or personal wear thus mr barnes’ costs to acquire and maintain his ralph lauren clothing is not deductible iii charitable_contributions sec_170 allows a deduction for any charitable_contribution made within the taxable_year if a taxpayer makes a charitable_contribution of property other than money the amount of the contribution is generally equal to the fair_market_value of the property at the time of the contribution see sec_1 170a- c income_tax regs taxpayers must satisfy certain statutory and regulatory substantiation requirements however in order to deduct charitable_contributions see sec_170 sec_1_170a-13 income_tax regs the nature of the required substantiation depends on the size of the contribution and on whether it is a gift of cash or property other than cash noncash under sec_1_170a-13 income_tax regs a taxpayer is required to maintain for each noncash contribution a receipt from the donee organization unless doing so is impractical the donee receipt must contain i the name of the donee organization ii the date and location of the contribution and iii a description of the property in detail reasonably sufficient under the circumstances id a taxpayer who lacks a donee receipt is required to keep reliable written records containing among other things i the name and address of the donee organization to which the contribution was made ii the date and location of the contribution iii a description of the property in detail reasonable under the circumstances including the value of the property and iv the fair_market_value of the property at the time the contribution was made and the method used to determine the fair_market_value id subpara ii see also 136_tc_515 there is no doubt that petitioners made noncash charitable_contributions to the salvation army in both and as evidenced by donation receipts petitioners have not however provided the court with adequate documentation to establish a noncash contribution for or in excess of the dollar_figure respondent allowed for each year none of the salvation army receipts contains information regarding the fair market values of the items listed on the receipt although the regulations do not require those receipts to contain such information see sec_1_170a-13 income_tax regs although the fair_market_value of the property is one of the circumstances to be taken into account in determining the amount of detail to be included on the receipt such value need not be stated on the receipt petitioners did not contemporaneously attach values to the items listed on the receipts and were not able to match items listed on their summary sheets to items listed on the donation receipts instead many of the items listed on petitioners’ summary sheets are not corroborated by the donation receipts in addition petitioners’ summary sheets reflect noncash charitable_contributions of dollar_figure and dollar_figure for and respectively but petitioners reported noncash charitable_contributions of only dollar_figure and dollar_figure for and respectively on the basis of the record petitioners have not shown that they are entitled to deductions for noncash charitable_contributions in excess of the amount respondent allowed accordingly the court will sustain respondent’s determination iv sec_6662 accuracy-related_penalty sec_6662 and b authorizes a penalty on the portion of an underpayment of income_tax attributable to negligence or disregard of rules or regulations under sec_7491 the commissioner bears the burden of production with regard to penalties 116_tc_438 to meet that burden the commissioner must come forward with evidence indicating that it is appropriate to impose the penalty id once the commissioner has met the burden of production the taxpayer has the burden of proving that the penalties are inappropriate because of for example reasonable_cause or substantial_authority see rule a higbee v commissioner t c pincite- for purposes of sec_6662 negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code or to exercise ordinary and reasonable care in the preparation of a tax_return sec_6662 sec_1_6662-3 income_tax regs negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs disregard includes any careless reckless or intentional disregard sec_6662 sec_1_6662-3 income_tax regs no penalty may be imposed under sec_6662 with respect to any portion of an underpayment upon a showing that the taxpayer acted with reasonable_cause and in good_faith sec_6664 higbee v commissioner t c pincite reasonable_cause requires the taxpayer to demonstrate that he exercised ordinary business care and prudence as to the disputed item 469_us_241 the term good_faith has no precise definition but means among other things an honest belief and the intent to perform all lawful obligations sampson v commissioner tcmemo_2013_212 at whether a taxpayer acted with reasonable_cause and in good_faith is decided on a case-by-case basis taking into account all pertinent facts and circumstances see higbee v commissioner t c pincite sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability sec_1_6664-4 income_tax regs circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances higbee v commissioner t c pincite sec_1 b income_tax regs respondent has satisfied the burden of production petitioners’ position with respect to their umreimbursed employee_expenses for mr barnes’ ralph lauren clothing is not consistent with prior court decisions and they failed to adequately substantiate their charitable_contributions petitioners have not met their burden_of_proof with respect to defenses to the negligence_penalty for the portion of the underpayment relating to their unreimbursed employee_expenses for mr barnes’ clothing the court has consistently applied the three-part test outlined supra to determine whether the cost of clothing is a deductible expense ralph lauren clothing is clearly suitable for general or personal wear petitioners should have known that they were not entitled to a deduction for the costs of purchasing and maintaining ralph lauren clothing petitioners have met their burden_of_proof with respect to defenses to the negligence_penalty however for their charitable_contribution deductions petitioners introduced donation receipts from the salvation army and self- prepared summary sheets in an effort to substantiate their charitable_contributions although petitioners were unable to fully substantiate their contributions they exercised ordinary business care and prudence when determining the amounts of their contributions even though some of the items listed on the summary sheets did not correspond with those listed on the salvation army donation receipts the court is persuaded that petitioners honestly believed that they were legally entitled to deductions in the amounts reported for example petitioners’ summary sheet listed as contributions made in a toaster kitchenware wall pictures and dishes although those items did not correspond with donation receipts from the salvation army for some of the donation receipts contain similar descriptions including plates china kitchenware and picture frames further petitioners claimed as deductions only a fraction of the total_amounts listed on their summary sheets on the basis of the record the court concludes that petitioners acted with reasonable_cause and in good_faith with respect to their charitable_contribution deductions accordingly the court will impose an accuracy-related_penalty due to negligence only for the portion of each underpayment attributable to petitioners’ deduction for the costs of purchasing and maintaining mr barnes’ ralph lauren clothing the court has considered all of the arguments made by the parties and to the extent they are not addressed herein they are considered unnecessary moot irrelevant or without merit to reflect the foregoing and the concessions of the parties decision will be entered under rule
